Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s arguments, see the amendments/remarks, filed on June 28, 2021, with respect to the claim rejections under 35 U.S.C. 112 (b) and the claim rejections under 35 U.S.C. 103 as being unpatentable over Chaopeng et al. (China Patent No. 107952495A) in view of Chaopeng et al. (China Patent No. 109209074), hereinafter have been fully considered and are persuasive.  The aforesaid claim rejections have been withdrawn. 
The following is an examiner’s statement of reasons for allowance:
The cited references do not disclose that the temperature inside the process microchannels and/or the heat exchange channels is controlled by heat exchange fluid flowing through the heat exchange channels of the microchannel reactor without the whole of the heat exchange fluid undergoing a phase change, as claimed in independent Claims 1 and 4.  Therefore, this feature would not be obvious to the skilled person based on the disclosure of either document.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAFAR F PARSA whose telephone number is (571)272-0643.  The examiner can normally be reached on M-F 10:00 AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon J Fetterolf can be reached on 571-272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAFAR F PARSA/Primary Examiner, Art Unit 1622